Citation Nr: 0920527	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-35 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension, on a 
direct basis, and as secondary to service-connected diabetes 
mellitus with erectile dysfunction.

2.  Entitlement to service connection for a disability 
manifested by tremors of the arms, hand, and legs, including 
as secondary to Agent Orange exposure.  

3.  Entitlement to service connection for hypertension, as 
secondary to service-connected posttraumatic stress disorder 
(PTSD) or Agent Orange exposure.

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

8.  Entitlement to an increased disability rating for 
diabetic neuropathy of the right upper extremity, currently 
evaluated as 10 percent disabling. 

9.  Entitlement to an increased disability rating for 
diabetic neuropathy of the right upper extremity, currently 
evaluated as 10 percent disabling. 

10.  Entitlement to an increased disability rating for 
diabetic neuropathy of the left upper extremity, currently 
evaluated as 10 percent disabling. 

11.  Entitlement to an increased disability rating for 
diabetic retinopathy, currently evaluated as 10 percent 
disabling. 

12.  Entitlement to an increased disability rating for 
diabetic neuropathy of the right foot, currently evaluated as 
10 percent disabling. 

13.  Entitlement to an increased disability rating for 
diabetic neuropathy of the left foot, currently evaluated as 
10 percent disabling. 

14.  Entitlement to an increased disability rating for 
diabetes mellitus, with erectile dysfunction, currently 
evaluated as 20 percent disabling.

15.  Entitlement to an initial compensable disability 
evaluation for left ear hearing loss.

16.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from April 1967 to April 1969.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from September 2006, February 2008, and August 2008 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Lincoln, Nebraska. 

The September 2006 rating decision granted the Veteran an 
increased, 50 percent disability rating for the Veteran's 
service-connected PTSD; 10 percent disability evaluations for 
his service-connected diabetic neuropathy of the right and 
left upper extremities; and a 10 percent disability 
evaluation for his service-connected diabetic retinopathy.  
All of the increased evaluations were effective June 19, 
2006.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a 
rating is increased during the pendency of an appeal, a 
veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).  This 
rating decision also denied increased disability ratings for 
his service-connected diabetes mellitus with erectile 
dysfunction and neuropathy of the right and left feet; 
granted service connection for left ear hearing loss, with a 
noncompensable disability evaluation, effective June 19, 
2006; denied entitlement to service connection for tinnitus 
and right ear hearing loss; and denied entitlement to TDIU.

A February 2008 rating decision denied entitlement to service 
connection for fibromyalgia and a disability manifested by 
tremors, as well as denied the Veteran's petition to reopen 
his previously denied claim of entitlement to service 
connection for hypertension, including as secondary to 
service-connected diabetes mellitus.  

In the most recent, August 2008 rating Officer decision, the 
RO denied the Veteran's claim of entitlement to service 
connection for hypertension as secondary to service-connected 
PTSD and/or Agent Orange exposure.  

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claims of entitlement to increased disability 
ratings, his claim of entitlement to TDIU, and his claim of 
entitlement to service connection for right ear hearing loss.  
So, regrettably, these claims are being remanded to the RO 
via the Appeals Management Center (AMC).  VA will notify him 
if further action is required on his part.


FINDINGS OF FACT

1.  A disability manifested by tremors of the arms, hands, 
and legs was initially demonstrated years after service, and 
there is no competent medical evidence of record relating 
diabetes mellitus to the Veteran's service in the military.

2.  There is no competent medical nexus evidence of record 
indicating the Veteran's tinnitus, initially demonstrated 
years after service, is causally or etiologically related to 
his service in the military.

3.  There is no competent medical nexus evidence of record 
indicating the Veteran has fibromyalgia, which is causally or 
etiologically related to his service in the military, or 
etiologically related to, or aggravated by, service-connected 
disability.

4.  There is no competent medical nexus evidence of record 
indicating the Veteran's hypertension, initially demonstrated 
years after service, is causally or etiologically related to 
Agent Orange exposure, or etiologically related to, or 
aggravated by, service-connected PTSD.

5.  In a January 2003 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
hypertension, including as secondary to service-connected 
diabetes mellitus.  

6.  Evidence added to record since the RO's January 2003 
rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  A disability manifested by tremors of the arms, hands, 
and legs was not incurred in, or aggravated by, active 
service, may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2008).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).

3.  Fibromyalgia was not incurred in, or aggravated by, 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2008).

4.  Hypertension, claimed as due to service-connected PTSD 
and/or Agent Orange exposure, was not incurred in, or 
aggravated by, active service, may not be presumed to have 
been so incurred or aggravated, nor proximately due to, or 
aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2008).

5.  The January 2003 RO decision that denied the Veteran's 
claim of entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

6.  New and material evidence has not been received to reopen 
the claim for service connection for hypertension, including 
as secondary to service-connected diabetes mellitus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  But see 
Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 
5103(a) requires only that the VA give a claimant notice at 
the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

VA issued VCAA notice letters, dated in June 2006, December 
2007, April 2008, and July 2008, from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters explained 
the evidence necessary to substantiate the Veteran's petition 
to reopen his previously denied claim of entitlement to 
service connection for hypertension, including as secondary 
to service-connected diabetes mellitus, as well as informed 
the appellant of what evidence was required to substantiate 
his claims for service connection.  The letters also informed 
him of his and VA's respective duties for obtaining evidence. 

The Board also finds that the December 2007 VCAA notification 
letter is compliant with Kent.  This letter specifically 
informed the Veteran as to what evidence would be necessary 
to substantiate the element or elements that were required to 
establish service connection that were found insufficient in 
the previous denial.  The Veteran was told to submit evidence 
pertaining to the reason his hypertension, including as 
secondary to service-connected diabetes mellitus, claim was 
previously denied, and the letter notified the Veteran of the 
reason for the prior final denial (i.e. the element of the 
service connection claim that was deficient).  

In addition, these VCAA letters from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decisions that are the basis of this appeal were decided 
after the issuance of an initial, appropriate VCAA notice.  
As such, there was no prejudice with respect to timing of the 
VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue but has found nothing to suggest that there 
is any outstanding evidence with respect to the Veteran's 
claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

Agent Orange

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for a disability 
manifested by tremors of the arms, hands and legs, 
fibromyalgia, tinnitus, and hypertension as secondary to PTSD 
and/or Agent Orange exposure, so these claims must be denied.  
38 C.F.R. § 3.102.  

The service medical records do not show that the Veteran 
complained of, or was treated for, tinnitus, fibromyalgia, 
tremors, or hypertension secondary to PTSD and/or Agent 
Orange during his military service.  The Board points out 
that physical examination of the Veteran's ears, spine, 
musculoskeletal system, extremities, lungs and chest, heart 
and vascular system, abdomen, and skin was normal.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").  Likewise, the Board points out that the Veteran did 
not make any complaints specifically related to his ears, 
joints, upper and lower extremities, or cardiovascular system 
at his discharge; he denied experiencing high blood pressure, 
ear problems, swollen or painful joints, and epilepsy at that 
time.  This is probatively significant and given a lot of 
weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, it appears that the Veteran was not treated for 
elevated blood pressure and tremors until 2002; he did not 
seek treatment for chronic joint pain related to fibromyalgia 
or tinnitus.  In the absence of demonstration of continuity 
of symptomatology, the initial demonstration of the 
disability at issue, decades after service, is too remote 
from service to be reasonably related to service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, while the Board acknowledges that the Veteran 
asserts that his disabilities complaints are related to his 
in-service duties and experiences, there is no competent 
clinical evidence that relates his current disabilities to 
his military service.  See Madden v. Gober, 125 F.3d 1477, 
1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  In this regard, the Board 
points out that there is no objective clinical indication he 
has a presumptive disease associated with Agent Orange 
exposure; the Veteran's hypertension and tremors are not 
presumptive diseases associated with such exposure.  See 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Further, as discussed below, his hypertension has not been 
shown to be etiologically related to his service-connected 
PTSD.  The United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3rd 1039, 1045 (Fed. Cir. 1994).  

Similarly, none of the Veteran's medical providers have 
related his complaints and claimed disabilities to his 
military service.  In particular, the August 2006 VA examiner 
found that the Veteran did not have tinnitus and the December 
2007 VA examiner found that the Veteran did not meet the 
criteria for fibromyalgia upon physical examination.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").  In fact, the Veteran reported to the VA 
examiner that he did not know what fibromyalgia was and that 
he had never been diagnosed with the disorder.  

Moreover, treatment records indicate that the Veteran's 
tremors were symptoms related the early stages of Parkinson's 
disease, which has not been associated with his military 
service, including Agent Orange exposure or service-connected 
disability.  See 38 C.F.R. § 3.303(b) (subsequent, isolated 
manifestations of a chronic disorder are not service 
connected where they are clearly attributable to intercurrent 
causes).   In addition, the Veteran's treatment records and 
VA examination reports indicate that the Veteran had 
essential hypertension, unrelated to Agent Orange exposure or 
service-connected PTSD.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  See also Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  

In short, the only evidence portending that the Veteran's 
claimed disabilities are in any way related to his service in 
the military comes from him personally.  As a layperson, the 
Veteran simply does not have the necessary medical training 
and/or expertise to diagnose or determine the etiology of a 
disability. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
his claims, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

New and Material Evidence

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).



New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was received in October 2007, the new version of 
the regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2008).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The Veteran's claim of entitlement to service connection for 
hypertension, including as secondary to service-connected 
diabetes mellitus, was initially denied by the RO in a 
January 2003 rating decision.  A timely appeal was not taken 
from that determination, and it is final.  See 38 U.S.C.A. § 
7105 (West 2002).

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

The evidence of record at the time of the last final RO 
decision as to the Veteran's hypertension, including as 
secondary to service-connected diabetes mellitus, included 
the Veteran's service treatment records, VA medical records 
and examination reports, and private medical records.  

Service treatment records do not show any complaints or 
treatment for hypertension.

Private treatment records from Bellevue Family Practice 
indicate that the Veteran was diagnosed with elevated blood 
pressure in October 2002.

VA treatment records from 2002 indicate that the Veteran was 
treated for his diabetes mellitus and noted that he had 
elevated blood pressure.  

The Veteran was provided with a VA examination in December 
2002.  According to the report, the Veteran was diagnosed 
with essential hypertension unrelated to his diabetes 
mellitus. 

The evidence added to the record subsequent to the RO's 
January 2003 rating decision includes VA medical records 
dated 2005 through 2008, as well as several VA examination 
reports.  

VA medical records indicate that the Veteran has been 
diagnosed and treated for hypertension, diabetes mellitus, 
hyperlipidemia, dizziness, PTSD, and Parkinson's disease.

A September 2006 VA diabetes examination report states that 
the Veteran has no neurovascular or cardiac symptoms related 
to his diabetes mellitus.  The VA examiner noted that the 
Veteran had essential hypertension, unrelated to the 
Veteran's diabetes, as there was no evidence of renal 
impairment.  The VA examiner further noted that the Veteran's 
hypertension was not worsened by the Veteran's diabetes 
mellitus.  

A May 2008 VA medical opinion indicates that the Veteran has 
a well-documented family history of hypertension and coronary 
disease.  The VA examiner again noted that the Veteran's 
hypertension is essential hypertension.  

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final RO decision in 2003.  The Veteran's VA 
medical records and the Veteran's examination reports are not 
cumulative and redundant of the evidence in the claims file 
at the time of the RO's January 2003 rating decision.  Thus, 
that evidence is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's prior final denial was that 
there was no medical evidence of record demonstrating that 
the Veteran's hypertension was incurred or aggravated during 
his military service.  The RO found that the medical evidence 
demonstrated that the Veteran's hypertension was not incurred 
or aggravated during his military service, including as 
secondary to his service-connected diabetes mellitus.

The records submitted by the Veteran during the years since 
the RO's January 2003 rating decision refer primarily to the 
evaluation and treatment of the Veteran's hypertension since 
2002.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per 
curiam) (medical records describing the Veteran's current 
condition are immaterial to issue of service connection and 
are insufficient to reopen claim for service connection based 
on new and material evidence).  

The Board is mindful of the Veteran's assertions that he is 
entitled to service connection because he requires medication 
for his hypertension and he was first noted to have elevated 
blood pressure after his service; the Veteran also appears to 
assert that he is entitled to service connection for his 
hypertension as it has worsened with his diabetes mellitus.  
However, such statements must be considered in the context of 
the record as a whole to determine whether it raises a 
reasonable possibility of substantiating the claims.  In this 
regard, the Board points out that, despite the Veteran's 
treatment for hypertension, the record remains devoid of any 
evidence linking the etiology, or aggravation, of his 
hypertension to his military service, including his service-
connected diabetes mellitus.  Likewise, the Veteran has not 
provided any objective, medical evidence indicating that his 
current hypertension is related to his military service, 
including his service-connected diabetes mellitus.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993) (there must be medical 
evidence linking a current disability, even assuming the 
veteran has one, to his service in the military).

More significantly, while the Veteran's medical records show 
evidence of a history of hypertension subsequent to his 
service and his diagnosis of diabetes mellitus, the evidence 
does not demonstrate that the Veteran's hypertension is 
related to his military service, including his service-
connected diabetes mellitus.  As such, the additional 
evidence considered in conjunction with the record as a whole 
does not raise a reasonable possibility of substantiating the 
claim.  In short, these medical records do not demonstrate a 
causal relationship between his service in the military and 
his current hypertension.  See Hickson v. West, 11 Vet. App. 
374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
Veteran's previously denied claim for service connection for 
hypertension, including as secondary to service-connected 
diabetes mellitus, has not been received subsequent to the 
last final RO decision in January 2003.  In the absence of 
new and material evidence, the benefit-of-the-doubt rule 
does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  As such, the Veteran's claim is not reopened.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a disability manifested 
by tremors of the arms, hands, and legs, including as due to 
Agent Orange exposure, is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for hypertension, including 
as secondary to service-connected PTSD and/or as due to Agent 
Orange exposure, is denied.

The petition to reopen the claim for service connection for 
hypertension, including as secondary to service-connected 
diabetes mellitus, is denied.


REMAND

The Board acknowledges that the Veteran underwent a VA 
audiological examination in August 2006, which showed that 
the veteran's right ear hearing was normal for VA purposes 
under 38 C.F.R. § 3.385.  Nevertheless, the Veteran contends 
that his hearing loss is worse than currently evaluated and 
that his right ear hearing loss is sufficient to be 
considered impaired hearing for VA purposes.     Therefore, 
it remains unclear whether the Veteran's current right ear 
hearing loss hearing loss meets the threshold minimum 
requirements of § 3.385 to be considered a disability 
according to VA standards.  Consequently, additional clinical 
evaluation is needed to resolve this medical issue.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).   The Board finds that the issue of entitlement to a 
compensable initial evaluation for left ear hearing loss is 
inextricably intertwined with the right ear service 
connection claim.  As such, adjudication of the issue is 
deferred pending completion of the action requested below.

Similarly, the Veteran and his representative, in the 
multiple substantive appeals and written statements, assert 
that the Veteran's service-connected disabilities are worse 
than currently evaluated, such that the Veteran is rendered 
unemployable.  The Board acknowledges that the Veteran was 
most recently afforded VA eye, psychiatric, and audiological 
examinations in August 2006 and a VA diabetes mellitus 
examination in September 2006.  Copies of the examination and 
assessment reports are associated with his claims file.  
However, the veteran and his representative continue to 
assert that his symptoms are more severe than currently 
evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995).   In this regard, it is noted that the Court in Green 
stated that the fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  

As such, in order to effectively evaluate the Veteran's 
service-connected PTSD, diabetic neuropathy of the upper 
extremities, diabetic retinopathy, diabetes mellitus with 
erectile dysfunction, and diabetic neuropathy of the feet, 
more recent objective characterizations of the condition and 
its associated symptomatology, as well as a more recent GAF 
score related to his PTSD - including an opinion as to the 
basis of the score, are required.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (where the veteran is appealing the 
rating for an already established service-connected 
condition, his present level of disability is of primary 
concern).  Therefore, additional VA examinations would be 
useful in evaluating the appeal.  See McLendon v. Nicholson, 
20 Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Moreover, an opinion is also needed concerning whether his 
service-connected disabilities are of sufficient severity to 
realistically render him unable to obtain and retain 
substantially gainful employment.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Board notes that the 
issue of entitlement to TDIU is inextricably intertwined with 
the Veteran's claims for increased disability evaluations, 
currently on appeal.  See, e.g., Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the Veteran for audiologic 
evaluation, including an audiogram and 
Maryland CNC speech recognition test, to 
determine the severity of his right 
ear hearing loss, in order to determine 
whether he currently has sufficient right 
ear hearing loss to meet the threshold 
requirements of 38 C.F.R. § 3.385.  

2.  Schedule the Veteran for VA mental 
status examination to ascertain the current 
severity and all manifestations of his 
service-connected PTSD.

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and he 
or she is asked to indicate that he or she 
has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the Veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings to 
each diagnosed disorder.  The examiner also 
should comment on the Veteran's current 
level of social and occupational impairment 
due to his PTSD.

The examiner should also assign an Axis V 
diagnosis, Global Assessment of Functioning 
(GAF) score, consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  This includes, if 
possible, sorting what measure of the GAF 
score is attributable to the PTSD versus 
other conditions (whether mental and/or 
physical).  If it is not possible to make 
this differentiation, please expressly 
indicate this and explain why this cannot 
be done.  

Any indications that the Veteran's 
complaints or other symptomatology are not 
in accord with the objective findings on 
examination, should be directly addressed 
and discussed in the examination report.  
Please also discuss the rationale of all 
opinions provided.  

3.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected diabetes mellitus with erectile 
dysfunction.  Conduct all testing and 
evaluation indicated and review the results 
of any testing prior to completion of the 
examination report.  The examiner should 
also comment on the Veteran's current level 
of social and occupational impairment due 
to his service-connected diabetes mellitus 
with erectile dysfunction, including an 
opinion as to whether he is able to obtain 
or retain substantially gainful employment.  
Any indications that the Veteran's 
complaints or other symptomatology are not 
in accord with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.  
If no opinion can be rendered, an 
explanation should be set forth.  

The claims file must be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

4.  Schedule the Veteran for a VA 
neurological examination to ascertain the 
current severity and manifestations of his 
service-connected diabetic neuropathy of 
the upper extremities and diabetic 
neuropathy of the feet.  Conduct all 
testing and evaluation indicated and review 
the results of any testing prior to 
completion of the examination report.  The 
examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his service-
connected diabetic neuropathy of the upper 
extremities and diabetic neuropathy of the 
feet, including an opinion as to whether he 
is able to obtain or retain substantially 
gainful employment.  Any indications that 
the Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should be 
directly addressed and discussed in the 
examination report.  If no opinion can be 
rendered, an explanation should be set 
forth.  

The claims file must be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

5.  Schedule the Veteran for a VA eye 
examination to ascertain the current 
severity and manifestations of his service-
connected diabetic retinopathy.  Conduct 
all testing and evaluation indicated and 
review the results of any testing prior to 
completion of the examination report.  The 
examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his service-
connected diabetic retinopathy, including 
an opinion as to whether he is able to 
obtain or retain substantially gainful 
employment.  Any indications that the 
Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should be 
directly addressed and discussed in the 
examination report.  If no opinion can be 
rendered, an explanation should be set 
forth.  

The claims file must be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

6.  Then, the RO should readjudicate the 
Veteran's claims on appeal, with application 
of all appropriate laws and regulations, and 
consideration of any additional information 
obtained as a result of this remand. If the 
claims on appeal remain denied, he and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, the case should be returned to 
the Board, as appropriate.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the Veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


